DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4 and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 24 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a reaction processor as arranged in the instant claims 1 and 24.
The references of Enzelberger et al. and Jovanovich et al. are believed to represent the closet prior art, but do not teach a first liquid feeding pump comprising a micro blower with a first output port in communication with the first communication port, the first liquid feeding pump being disposed inside the pressurizing chamber and being operative to suck air in the pressurizing chamber and discharge air into the channel first communication port via the first output port; a second liquid feeding pump comprising a micro blower with a second output port in communication with the second communication port, the second liquid feeding pump being disposed inside the pressurizing chamber and being operative to suck air in the pressurizing chamber and discharge air into the second communication port via the second output port; and a processor-based control unit operative to control operation of said first and second pumps as well as the temperature control system as described and required of the instant claims for the reasons articulated by Applicants on pages 10-14 and 16-18 of the response dated 10/08/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796